Kurtz, J.
(concurring in part and dissenting in part) — I agree with the majority opinion in all respects except for its resolution of the inconsistent verdicts issue. In my view, when the jury acquitted Mr. Wilson of assaulting his intended victim, it could not logically or legally convict him of assaulting the unintended victim. Absent intent to assault John Doe, no transferred intent existed to support an assault conviction as to Ms. Young. Therefore, I respectfully dissent.
*140In support of its analysis, the majority relies upon the sufficiency of the evidence rationale stated in Ng7 and the policy reasons for not exploring jury verdicts expressed in Powell.8 Neither Ng nor Powell deal with the problem of inconsistent verdicts involving transferred intent. As the McNeal9 dissent points out, the long-standing Dunn10 rule, upon which Powell and Ng are based, applies to inconsistencies between convictions and acquittals, not to inconsistencies between two or more convictions. All of those cases involved conviction-acquittal situations in which the guilty verdicts were supported by sufficient evidence. See McNeal, 145 Wn.2d at 364-65 (Sanders, J., dissenting).
As the McNeal dissent further explains, Powell expressly left open the issue of how to logically address inconsistent guilty verdicts:
“Nothing in this opinion is intended to decide the proper resolution of a situation where a defendant is convicted of two crimes, where a guilty verdict on one count logically excludes a finding of guilt on the other.”
McNeal, 145 Wn.2d at 368 (quoting Powell, 469 U.S. at 69 n.8). In this regard, Powell further cites United States v. Daigle, 149 F. Supp. 409 (D.D.C.), aff’d, 248 F.2d 608 (D.C. Cir. 1957), which recognizes that rational consistency is not necessary in the conviction-acquittal context under the Dunn rule, but “[o]n the other hand, where a guilty verdict on one count negatives some fact essential to a finding of guilty on a second count, two guilty verdicts may not stand.” Daigle, 149 F. Supp. at 414.
I find the Daigle reasoning pertinent here, i.e., the jury’s rejection of intent and finding of only recklessness for the intended victim John Doe should negate any transfer of intent and therefore, in these peculiar circumstances, pre*141elude the greater assault conviction for the unintended victim, Ms. Young. It simply defies logic to uphold this conviction whereby a greater crime flows from a lesser one. There is no principled way to get from here (reckless) to there (intent). Judicial deference to a jury’s authority to resolve facts any way they want to is one thing. But countenancing a criminal conviction when a constitutionally-required element of that crime is clearly absent is quite another.
The majority opinion in McNeal does apply the Ng/Dunn rule in the context of two inconsistent convictions, but again, McNeal and the cases upon which it relies did not involve the transferred intent situation presented here. The out-of-state cases cited by the majority were either conviction-acquittal cases or did not involve necessarily inconsistent verdicts. Gray v. State, 650 P.2d 880, 884 (Okla. Crim. App. 1982) (defendant found guilty of shooting with intent to kill for unintended transferred intent victim, but acquittal for intended victim); State v. Hall, 174 W. Va. 599, 602, 328 S.E.2d 206, 210 (1985) (verdicts not necessarily inconsistent under facts).
Mr. Wilson’s case is one of conviction-acquittal in the sense that he was acquitted of assaulting John Doe. But it is still a conviction-conviction case because the jury convicted him of reckless endangerment. Thus, in this perhaps unique hybrid conviction-acquittal/conviction situation, the jury must have rendered these logically inconsistent verdicts through compromise, lenity, or mistake — admittedly not typically subject to scrutiny on review. But it is these very dynamics that compel me to conclude the jury’s finding of no intent with regard to John Doe produced logically and legally inconsistent verdicts in trade for Mr. Wilson’s fundamental due process right to proof by the State beyond a reasonable doubt as to each element of second degree assault. In re Winship, 397 U.S. 358, 364, 90 S. Ct. 1068, 25 L. Ed. 2d 368 (1970); State v. Baeza, 100 Wn.2d 487, 488, 670 P.2d 646 (1983). In so doing, it is apparent that the jury did not follow the court’s instructions that assault requires transferable intent. I would hold this to be reversible error.
*142The State has argued that Mr. Wilson invited this problem by proposing lesser-included instructions and by not objecting to the transferred intent instruction. The State further posits that Mr. Wilson got the benefit of the jury’s leniency and should not be allowed to object now. I agree on the latter point insofar as Mr. Wilson proposed a reckless endangerment instruction with regard to John Doe and then gained conviction on that lesser offense. But there is, of course, no instruction allowing intent to transfer from recklessness. Mr. Wilson can hardly be said to have invited such a scenario, particularly when his clear primary theory of the case was defense of self or another.
In light of the missing intent element, I would reverse the second degree assault conviction and attendant firearm enhancement.
Reconsideration denied September 23, 2002.
Review denied at 149 Wn.2d 1006 (2003).

 State v. Wai-Chiu Ng, 110 Wn.2d 32, 750 P.2d 632 (1988).


 United States v. Powell, 469 U.S. 57, 105 S. Ct. 471, 83 L. Ed. 2d 461 (1984).


 State v. McNeal, 145 Wn.2d 352, 37 P.3d 280 (2002).


 Dunn v. United States, 284 U.S. 390, 52 S. Ct. 189, 76 L. Ed. 356 (1932).